 Case 3:20-cv-01064-SPM Document 16 Filed 12/16/20 Page 1 of 4 Page ID #52

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CLEOTHER TIDWELL,
 #N41754,

                       Plaintiff,
                                                   Case No. 20-cv-01064-SPM
 v.

 MOHAMMED SIDDIQUI,
 THENA POTEAT,
 WEXFORD HEALTH SOURCES, INC.,
 CARRIE MORRIS, and
 ANGELA CRAIN,

                       Defendants.

                             MEMORANDUM AND ORDER
MCGLYNN, District Judge:

       Plaintiff Cleother Tidwell, an inmate of the Illinois Department of Corrections currently

incarcerated at Menard Correctional Center originally filed this Complaint in the Circuit Court for

the Twentieth Judicial Circuit, Randolph County, in the State of Illinois. In his Complaint, Tidwell

alleges that Defendants were deliberately indifferent to serious medical needs and failed to protect

him under the Eighth Amendment when he was forced to take psychotropic medications against

his will. He also raises state law claims. (Doc. 1-1, p. 1-14). On October 8, 2020, Defendants Thena

Poteat and Mohammed Siddiqui removed the case to this Court pursuant to 28 U.S.C. §§ 1331,

1441, 1443, and 1446, asserting that the Court has original jurisdiction of Tidwell’s claims

involving constitutional issues under the Eighth Amendment. (Doc. 1, p. 2). Because Tidwell is a

restricted filer, this case is before the Court for case management.

       On August 10, 2017, Tidwell was sanctioned by the Court with a monetary fine and barred

from filing any civil pleadings in this District until the sanction is paid. See Tidwell v. Menard

C.C., No. 16-cv-384-SMY (S.D. Ill. Aug. 10, 2017, Doc. 43). The Court’s Order provides in

relevant part:

                                           Page 1 of 4
 Case 3:20-cv-01064-SPM Document 16 Filed 12/16/20 Page 2 of 4 Page ID #53

       Cleother Tidwell is SANCTIONED with a $500 fine, to be paid before any other
       civil litigation will be filed. This fine is in addition to any other filing fees owed to
       this District. The Clerk of Court is DIRECTED to return all civil pleadings unfiled
       until the sanction is paid, and all habeas corpus filings will be summarily dismissed
       thirty days after filing, unless otherwise ordered by the Court. Documents submitted
       in connection with an appeal are excluded from the sanction.

(Id. at p. 7). Tidwell appealed the filing ban. See Tidwell v. Clendenin, Appellate Case No. 17-

3020 (“Appellate Case”). But the Seventh Circuit denied Tidwell’s Motion for Leave to Appeal in

forma pauperis, finding Tidwell failed to identify “a good faith issue that the district court erred

in denying [Tidwell’s] motions and imposing sanctions and a filing ban.” (Appellate Case, Doc.

17). Subsequently, on January 10, 2018, the appeal was dismissed for failure to pay the filing fee.

(Appellate Case, Doc. 20).

       Tidwell then began attempts to avoid the filing ban by filing cases in districts with no

connection to the claims or litigations involved in the case, perhaps in an effort to avoid the subject

filing ban. On April 2, 2018, Tidwell filed a civil rights action in the Western District of Louisiana,

bringing claims pertaining to his incarceration at Lawrence Correctional Center. See Tidwell v.

Kink, No. 18-cv-959-DRH. That action was transferred to this District for improper venue. On

April 18, 2018, the presiding judge administratively closed the case and advised Tidwell that

continued attempts to avoid the filing ban might result in additional sanctions. Id. at Doc. 4, p. 3.

Tidwell did the same thing in the Northern District of New York, and that case was transferred to

this District and closed on June 6, 2018. See Tidwell v. John/Jane Does, No. 18-cv-1181-NJR. He

also brought a suit regarding Lawrence Correctional Center in the Southern District of West

Virginia with the same result. See Tidwell v. Kink, No. 18-cv-1691-MJR. He attempted yet again

to file suit against healthcare unit staff at Lawrence Correctional Center in the Northern District of

Texas. See Tidwell v. Cunningham, No. 18-cv-1448-SMY. This time the Court not only closed his

case but again sanctioned Tidwell as follows:

       Cleother Tidwell is SANCTIONED with an additional $500 fine, to be paid before
       any other civil litigation will be filed. This fine is in addition to any other filing fees
       and/or sanctions owed to this District. The Court also reimposes the filing ban on
                                              Page 2 of 4
    Case 3:20-cv-01064-SPM Document 16 Filed 12/16/20 Page 3 of 4 Page ID #54

         the same conditions as previously imposed. In accordance with this precedent,
         Plaintiff may seek modification or rescission of this Order, by filing a motion in
         this Court no earlier than two years from the date of entry of this Order, assuming
         that he fails to pay the balance of his filing fees within that 2-year time period.

Id. at Doc. 9, pp. 3-4. Tidwell appealed the closing of his case and additional sanction, Id. at Doc.

10, but later voluntarily dismissed the appeal. See Tidwell v. Cunningham, Appellate Case No. 18-

3079 (Docs. 4-5). Thus, the filing restrictions remain in effect.

         Despite these filing restrictions, Defendants retain the right to remove the lawsuit from

state to federal court. See In re Matter of Skupniewitz, 73 F.3d 702, 705 (7th Cir. 1996) (sanction

against plaintiff that prohibited filing complaints or motions did not prevent defendants from

removing the action to federal court). But before discussing whether removal is proper, the Court

first notes that not all served Defendants have joined in or consented to the removal of this action,

as is required under 28 U.S.C. § 1446(b)(2)(A). See Tidwell v. Poteat, Case No. 2020MR79 (20th

Judicial Circuit) (Doc. Oct. 5, 2020). A failure to consent to removal is a procedural defect in

removal and grounds for remand. See Gossmeyer v. McDonald, 128 F. 3d 481, 489 (7th Cir. 1997)

(“all served defendants. . . have to support the petition in writing, i.e., sign it.”). However, if the

plaintiff fails to file an objection within thirty days of removal, the procedural defect is waived. Id.

(citations omitted). See also Matter of Cont’l Cas. Co., 29 F. 3d 292, 294 (7th Cir. 1994)

(procedural defects in removal may be waived or forfeited); 28 U.S.C. § 1447(c). Additionally, a

district court “may not remand cases sua sponte on the basis of procedural defects in removal.”

Dudley v. Putnam Intern. Equity Fund, No. 10-328-GPM, 2010 WL 1838255 at *4 (S.D. Ill. May

5, 2010). See also Pettit v. Boeing Co., 606 F. 3d 340, 343 (7th Cir. 2010) (“after the 30 days have

expired a district judge may not remand on its own motion for non-jurisdictional problems”).

          Because of the filing restrictions imposed, Tidwell’s filings have been returned to him,

and no objections have been filed. 1 See Malone v. Wexford Health Sources, Inc., No. 17-CV-952-


1
  On October 19, 2020, Tidwell filed a Notice with the Court expressing confusion regarding why this case was opened
in federal court. (Doc. 7). In the Notice, he states he did not file anything in the Southern District of Illinois and asks
                                                     Page 3 of 4
 Case 3:20-cv-01064-SPM Document 16 Filed 12/16/20 Page 4 of 4 Page ID #55

NJR-MAB, 2019 WL 4261611 at *1, n. 2 (S.D. Ill. Sept. 9, 2019) (striking plaintiff’s objection to

a report and recommendation pursuant to a filing ban). Therefore, any defect in removal procedure

is deemed forfeited.

        The Court finds that the case was properly removed because it raises constitutional claims

pursuant to 42 U.S.C. § 1983, thus raising a federal question justifying removal. See 28 U.S.C. §

1331. However, the case will be dismissed and administratively closed. Tidwell cannot circumvent

the filing restriction by filing an action in state court and waiting for the defendant to remove it.

This is a common tactic by restricted filers, and as previously discussed, it is not the first time that

Tidwell has attempted to avoid the filing ban. See also Tidwell v. Donaby, No. 20-cv-00918-NJR

(S.D. Ill.) (Doc. 10) (administratively closing case removed from the Circuit Court for the

Twentieth Judicial Circuit, Randolph County, Illinois); Akers v. United States, Nos. 20-cv-581-

JPG (Doc. 13), 20-cv-592-JPG (Doc. 8), and 20-cv-638-JPG (Doc. 8) (administratively closing

cases removed from the Circuit Court for the First Judicial Circuit, Williamson County, Illinois);

Jonassen v. True, No. 20-cv-00238-SMY, 2020 WL 6203233 (S.D. Ill. Oct. 22, 2020) (dismissing

case removed from Circuit Court for the First Judicial Circuit, Williamson County, Illinois).

Allowing Tidwell to continue prosecuting this action would render the filing restriction

meaningless, and the Court will not allow him to proceed in this manner.

        Accordingly, this case is DISMISSED and shall be ADMINISTRATIVELY CLOSED.

In light of this Order the Motion for Status (Doc. 15) filed by Defendants is DENIED as moot.

        IT IS SO ORDERED.

        DATED: December 16, 2020

                                                               s/Stephen P. McGlynn
                                                              STEPHEN P. MCGLYNN
                                                              United States District Judge


the Court to send him a copy of the Complaint so he can figure out who filed the case. The Court allowed this filing
to ensure he was sent and received the Notice of Removal, but since, the Court has returned all filings submitted by
Tidwell. (See Doc. 9, 12, 13,14).
                                                  Page 4 of 4
